—In an action to *354recover damages for personal injuries, the plaintiffs appeal, as limited by their brief, from so much of a judgment of the Supreme Court, Kings County (Schneier, J.), entered November 24, 1997, as, after a nonjury trial, dismissed the complaint insofar as asserted against the City of New York.
Ordered that the judgment is affirmed insofar as appealed from, with costs to the respondent.
The Supreme Court properly dismissed the complaint, since the most recent “Big Apple” map on file with the Department of Transportation of the respondent, City of New York, did not show a defect at the location where the plaintiff Louis Civello allegedly fell (see, Katz v City of New York, 87 NY2d 241). Bracken, J. P., Ritter, Copertino, Santucci and Altman, JJ., concur.